         Case 19-47030         Doc 3     Filed 11/12/19 Entered 11/12/19 16:20:30                  Involuntary
                                              Summons Pg 1 of 2
summoninvol (Rev 06/16)

                                    UNITED STATES BANKRUPTCY COURT
                                          Eastern District of Missouri


 In re:                                                     Bankruptcy Case No.: 19−47030 − A705
 HH St. Louis Railway LP
 Debtor*                                                    Chapter: 7


                               SUMMONS TO DEBTOR IN INVOLUNTARY CASE
To the above named debtor:

A petition under title 11, United States Code was filed against you in this bankruptcy court on 11/8/19, requesting an
order for relief under chapter 7 of the Bankruptcy Code (title 11 of the United States Code).

YOU ARE SUMMONED and required to file with the clerk of the bankruptcy court a motion or answer to the
petition within 21 days after the service of this summons. A copy of the petition is attached.

Address of the Clerk:

                          United States Bankruptcy Court
                          Eastern District of Missouri
                          111 South Tenth Street, 4th Floor
                          St. Louis, MO 63102

At the same time, you must also serve a copy of your motion or answer on petitioner's attorney.
Name and Address of Petitioner's Attorney:

                          J. Talbot Sant
                          Affinity Law Group
                          1610 Des Peres Rd.
                          St. Louis, MO 63131

If you make a motion, your time to answer is governed by the Bankruptcy Rule 1011(c).

If you fail to respond to this summons, the order for relief will be entered.




                                                                 ___________________________________
                                                                          Clerk of the Bankruptcy Court

                                                                                Dated: 11/12/19

* Set forth all names, including trade names, used by the debtor within the last 8 years. (Fed. R .Bankr. P. 1005).
        Case 19-47030         Doc 3      Filed 11/12/19 Entered 11/12/19 16:20:30                  Involuntary
                                              Summons Pg 2 of 2
                                           CERTIFICATE OF SERVICE
I, ______________________________ (name), certify that on ____________ (date), I served this summons

and a copy of the involuntary petition on ______________________________ (name), the debtor in this case, by

[describe the mode of service and the address at which the debtor was served]:




If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am,
and at all times during the service of process was, not less than 18 years of age and not a party to the matter
concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

      ____________________________________                         ____________________________________
                      Date                                                       Signature
         Print Name

         Business Address

         City                                          State                          Zip
